Citation Nr: 1518807	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for traumatic brain injury (TBI).

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to an initial rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2005 to May 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2010, August 2012, and January 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the issues, so that the Veteran is afforded every possible consideration.  

In denying the Veteran's claim for service connection for TBI and entitlement to TDIU in a February 2015 statement of the case, the RO stated that the Veteran had failed to appear for a scheduled VA examination.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).
 
The United States Court of Appeals for Veterans Claims has held that the burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that in this case the VA has not demonstrated that the Veteran lacked good cause for failing to appear for the examination.  

VA records reflect that neurological, respiratory, psychological, knee and lower leg, hand and finger, and back examinations were requested in January 2015, and the Veteran is noted not to have appeared.  However, in his February 2014 substantive appeal the Veteran contended he was never notified of the scheduled VA examination.  No documentation is in the file reflecting that the Veteran was notified of a scheduled VA examination.

Thus, the Board finds the Veteran had good cause for missing the examination and should be rescheduled for a new examination.  

In addition to an evaluation to obtain an opinion as to whether the Veteran has a TBI related to service and whether the Veteran's service-connected disabilities render him unable to maintain gainful employment, the Board also finds that the Veteran should be afforded a new examination to evaluate the current severity of his PTSD.

The Veteran has not undergone a VA PTSD compensation and pension examination since October 2010.  He has asserted that since that time his PTSD has worsened.  The Board has considered more recent treatment records that also suggest some additional or worsening symptoms.  However, the Board finds the record is not sufficient to evaluate the current severity of the Veteran's PTSD and an examination with findings responsive to the applicable rating criteria is needed to properly evaluate the Veteran's PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Finally, the Board finds a remand of the Veteran's claim for a higher rating for asthma is necessary.  In a January 2014 rating decision, the RO granted service connection for asthma and assigned a 30 percent rating.  In November 2014 the Veteran filed a claim for an increased rating for his asthma.  In a January 2015 rating decision, the RO notified the Veteran that his asthma claim was on appeal and would be addressed separately.  However, no statement of the case has been issued.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case on the issue of his entitlement to a higher rating for asthma.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Obtain all of the Veteran's VA treatment records from November 2014 to present.

3. Arrange for the Veteran to undergo a VA examination(s).  The examiner(s) is asked to offer the following opinions:

(a) Wether the Veteran has a TBI that was at least as likely as not (i.e., a 50 percent or greater probability) incurred in or caused by service.   

(b) Discuss the functional impairment caused by each of the Veteran's service-connected disabilities (asthma, PTSD, lumbar strain, left knee, left hand 5th digit)  to include effects on physical and sedentary employment.  

(c) Evaluate the current nature and severity of the Veteran's PTSD.

All findings should be described in detail along with complete rationale for the conclusions reached and all necessary diagnostic testing performed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




